Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION

                                         No. 04-17-00484-CV

                          BUCKSTOP ACQUISITION COMPANY, LLC,
                                       Appellant

                                                   v.

              Cristino CASTANEDA, individually and d/b/a Thermo Cooling Insulation,
                                          Appellee

                       From the 38th Judicial District Court, Real County, Texas
                                   Trial Court No. 2016-3309-DC
                           Honorable Spencer W. Brown, Judge Presiding

Opinion by:       Karen Angelini, Justice

Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: June 13, 2018

AFFIRMED

           At issue in this appeal is whether expert testimony was necessary to establish the standard

of care applicable to the installation of spray polyurethane foam (“SPF”) during renovation of a

commercial building. Because we hold that expert testimony regarding the standard of care was

needed, we affirm the trial court’s summary judgment in favor of Appellee Cristino Castaneda,

individually and d/b/a Thermo Cooling Insulation (“Castaneda”).
                                                                                       04-17-00484-CV


                                           BACKGROUND

       In 2014, Appellant Buckstop Acquisition Company (“Buckstop”) acquired a two-acre tract

of land in Leakey, Texas, and decided to renovate the existing convenience store and restaurant

located on the property. On February 9, 2015, during the renovation process, the convenience store

and restaurant were destroyed by fire. The fire began when insulation in the building was ignited

by hot slag during the welding process. Although the welder attempted to extinguish the fire, it

spread quickly throughout the building. The building was a complete loss.

       Buckstop was insured by Scottsdale Insurance Company (“Scottsdale”) and was paid a sum

in settlement of its insurance claim. Scottsdale then brought a subrogation claim against Castaneda.

Castaneda, a subcontractor, was hired by the general contractor of the renovation project to install

SPF. Castaneda completed his work in one day and was paid $10,000 for the job. Eight days after

Castaneda installed the foam, the fire started as a result of the welder working close to the SPF.

Scottsdale alleged Castaneda was negligent in failing to use reasonable care in the insulation work

because he did not use a fire retardant in the SPF and did not apply a thermal barrier to the exposed

surface of the foam. Buckstop then intervened in the lawsuit, seeking recovery of its uninsured

losses from Castaneda. Like Scottsdale, Buckstop alleged Castaneda was negligent by failing to

use a fire retardant in the insulation and by failing to apply a thermal barrier to the exposed surface

of the foam.

       About nine months after Buckstop filed its petition in intervention, Castaneda filed no-

evidence motions for summary judgment against Buckstop and Scottsdale. In both motions,

Castaneda argued neither Buckstop nor Scottsdale had evidence proving the elements of their

negligence causes of action. See Doe v. Boys Clubs of Greater Dallas, Inc., 907 S.W.2d 472, 477

(Tex. 1995) (“The elements of a negligence cause of action are a duty, a breach of that duty, and

damages proximately caused by the breach of duty.”). Specifically, Castaneda argued neither
                                                 -2-
                                                                                      04-17-00484-CV


Buckstop nor Scottsdale had provided expert testimony regarding the applicable standard of care

and any breach of the standard of care. Scottsdale filed a response to the no-evidence motion for

summary judgment and attached evidence in support, including an affidavit and expert report by

Mark Sutherland, an electrical engineer and fire investigator; and excerpts of testimony from

Castaneda’s deposition. Buckstop then filed its own response and adopted by reference

Scottsdale’s response, including the evidence attached. Buckstop then attached its own evidence

to its response. The trial court granted both no-evidence motions for summary judgment filed by

Castaneda. Buckstop filed a notice of appeal. Scottsdale did not appeal.

                       NO-EVIDENCE MOTION FOR SUMMARY JUDGMENT

       A no-evidence motion for summary judgment “is essentially a motion for a pretrial directed

verdict.” Mack Trucks, Inc. v. Tamez, 206 S.W.3d 572, 582 (Tex. 2006); see TEX. R. CIV. P.

166(a)(i). “Once such a motion is filed, the burden shifts to the nonmoving party to present

evidence raising an issue of material fact as to the elements specified in the motion.” Mack, 206
S.W.3d at 582. “We review the evidence presented by the motion and response in the light most

favorable to the party against whom the summary judgment was rendered, crediting evidence

favorable to that party if reasonable jurors could, and disregarding contrary evidence unless

reasonable jurors could not.” Id.

                                            DISCUSSION

       On appeal, Buckstop argues the trial court erred in granting Castaneda’s no-evidence

summary judgment against it because the evidence attached to its response and the evidence it

adopted by reference from Scottdale’s response provided sufficient evidence to support each

element of its negligence cause of action. In his appellee’s brief, Castaneda narrows the issue for

appeal: “[F]or purposes of this appeal only, Castaneda does not dispute that the affidavits raise fact

issues that: (1) the absence of a flame retardant in the SPF or a complete thermal barrier contributed
                                                 -3-
                                                                                         04-17-00484-CV


to cause the fire to spread; and (2) Buckstop sustained damages as a result of the fire.” By

conceding, for purposes of this appeal, proximate cause and damages, Castaneda has narrowed the

issue on appeal to whether he breached any duty owed to Buckstop. According to Castaneda,

Buckstop’s negligence claim required expert testimony to demonstrate that the standard of care

applicable to an insulation installer required Castaneda to apply a fire retardant to the insulation

and to install a thermal barrier. Castaneda emphasizes that Buckstop produced no expert testimony

establishing the standard of care applicable to Castaneda or his alleged breach of that standard of

care. In response, Buckstop argues expert testimony is not needed to establish the standard of care

in this case, and even if it were, the expert reports produced by Buckstop were sufficient evidence.

        The determination of whether expert testimony is needed to establish the standard of care

under the facts of this case is a question of law. FFE Transp. Servs., Inc. v. Fulgham, 154 S.W.3d
84, 89 (Tex. 2004). Thus, we “review de novo the trial court’s determination that expert testimony

was necessary in this case to establish the applicable standard of care.” Id. at 90. “Expert testimony

is necessary when the alleged negligence is of such a nature as not to be within the experience of

the layman.” Id. “In determining whether expert testimony is necessary to establish negligence

Texas courts have considered whether the conduct at issue involves the use of specialized

equipment and techniques unfamiliar to the ordinary person.” Id. at 91.

        Applying this standard, in FFE Transportation Services, Inc. v. Fulgham, the supreme

court considered whether expert testimony was needed to establish the standard of care involving

breach of the defendant’s duty to inspect its refrigerated trailers. Id. at 86. Three hours after the

plaintiff, a long-haul truck driver, picked up the defendant’s refrigerated trailer, “the trailer’s upper

coupler assembly broke loose from the trailer, causing the trailer to separate from the tractor and

overturn.” Id. The resulting accident injured the plaintiff. Id. In considering whether the conduct

involved the use of specialized equipment and techniques unfamiliar to the ordinary person, the
                                                  -4-
                                                                                      04-17-00484-CV


supreme court reasoned the “upper coupler assembly, kingpin, and base rail of a refrigerated trailer

are specialized equipment, and the proper inspection and maintenance of those parts involve

techniques unfamiliar to the ordinary person.” Id. at 91. The court explained “[f]ew people not

involved in the trucking industry are familiar with refrigerated trailers, the mechanisms for

connecting them to tractors, and the frequency and type of inspection and maintenance they

require.” Id. “While the ordinary person may be able to detect whether a visible bolt is loose or

rusty, determining when that looseness or rust is sufficient to create a danger requires specialized

knowledge.” Id. “Therefore, the layman does not know what the standard of care is for the

inspection and maintenance of the upper coupler assembly, kingpin, and base rail of a refrigerated

trailer.” Id. The supreme court held “the trial court correctly determined that expert testimony was

necessary to establish [the defendant]’s negligence.” Id.

       Similarly, in VIA Metropolitan Transit v. Garcia, 397 S.W.3d 702, 709 (Tex. App.—San

Antonio 2012, pet. denied), this Court looked at whether specialized techniques unfamiliar to the

ordinary person were applicable in the context of a police officer directing traffic. This Court

concluded that the conduct at issue, the police officer’s actions in directing traffic, involved “the

use of techniques unfamiliar to the ordinary person.” Id. “[B]ecause an ordinary person lacks the

requisite authority and training to direct traffic,” this Court held the police officer’s “alleged

negligence is not within the experience of a layman” and thus the plaintiff “was required to present

expert testimony to establish the standard of care applicable to a law enforcement officer directing

traffic and evidence of the breach of that standard.” Id.

       In contrast, the supreme court concluded in Melody Home Manufacturing Co. v. Barnes,

741 S.W.2d 349, 355 (Tex. 1987), that expert testimony was not needed to establish the standard

of care. The plaintiffs bought a modular pre-fabricated home from the defendant, Melody Home.

Id. at 351. After they moved in, “they continually experienced puddles and dampness inside the
                                                -5-
                                                                                       04-17-00484-CV


house.” Id. “Over two years after moving in, they discovered that a sink was not connected to the

drain in one of the interior walls.” Id. They sued Melody Home under the Deceptive Trade

Practices-Consumer Protection Act, alleging Melody Home had breached its implied warranty. Id.

In considering whether expert testimony was needed to establish the standard of care, the supreme

court reasoned that “[i]n this case, the breach of the implied warranty was plainly within the

common knowledge of laymen and did not require expert testimony.” Id. at 355. “The jurors had

sufficient knowledge to find that the failure to connect a washing machine drain would not be

considered good and workmanlike by those capable of judging repair work.” Id.

       Buckstop argues the facts of this case are similar to Melody Home and the jury will not be

asked to determine questions outside its knowledge:

       [T]he jury will not determine the negligence issue based upon knowledge of the
       chemistry of spray polyurethane foam, or the chemistry of fire retardants, or
       thermal barriers and fire dynamics. We already know what fire retardant is, and
       what it does. We already know what a thermal barrier is, and what it does. We
       already know that neither was applied nor installed; it is not a case of whether they
       were properly or correctly applied. We do not ask that the jury be instructed that
       the failure to apply fire retardant or install a thermal barrier constitutes negligence.
       Buckstop only asks that a duty issue such as the one quoted in Melody Home be
       employed, and the jury be asked to determine whether [Castaneda]’s acts or
       omissions constituted negligence under that standard. Plainly, a Texas jury can do
       that. . . . The essential facts from which [Castaneda]’s duties arose, and upon which
       its negligence or lack of it will be judged, are easily comprehensible and, in fact,
       are already known. Nothing about it is over the heads of jurors of ordinary
       intelligence and experience.

We disagree with this reasoning by Buckstop. The issue is not whether the jury can understand

what a fire retardant is or what a thermal barrier is. The issue is not whether a fire retardant or

thermal barrier was applied or installed. The issue is not whether the jury could understand the

essential facts of the case. The issue is what standard of care is applicable to Castaneda as an

installer of SPF in a commercial building. That is, must a reasonably, prudent installer of SPF

always apply fire retardant to SPF and place a thermal barrier? Is the failure to do so a breach of


                                                 -6-
                                                                                     04-17-00484-CV


the standard of care applicable to installers of SPF in commercial buildings? It is the answer to

these questions that must be within the common knowledge of the layman before expert testimony

would be considered unnecessary. We conclude they are not within the layman’s knowledge. As

noted by Castaneda, “the selection and installation of insulation, its potential flammability,

applicable industry standards, the content and applicability of building codes, and the existence of

responsibility for adding a thermal barrier are all matters beyond jurors’ common understanding.”

Thus, we hold that expert testimony was necessary in this case to establish the standard of care

applicable to Castaneda and any breach of that standard.

       Buckstop argues that it did provide expert testimony of the standard of care and breach in

the form of Mark Sutherland’s affidavit and expert report. Buckstop first points to the following

statements from the report’s “Cause” section:

       The cause of the fire is not disputed and was the result of a welder igniting the SPF.
       The issue is how quickly the fire spread and why it could not be extinguished when
       it was discovered as a very small fire. As we found from the UL 94V testing, there
       was no fire retardant in the foam and no thermal barrier applied to the exposed
       surface of the foam. SPF’s are required to include a flame retardant to limit flame
       spread if accidently ignited and a thermal barrier is required to delay SPF’s
       involvement in a fire.

Buckstop next points to statements in the “Fault” section of the report:

       The International Building Code states that a thermal barrier or ignition barrier is
       required on all spray foam installation used in residential and commercial
       structures. Generally, a code-prescribed thermal barrier (1/2-inch thickness gypsum
       wall board or equivalent) is required (2012 IBC § 2603.4).

Finally, Buckstop quotes the following from the “Summary” section of the report:

       Once the front wall was ignited and burning, the fire then quickly spread up the
       wall to the exposed SPF on the ceiling, which quickly spread the fire throughout
       the structure. The SPF should have had a 15 minute thermal barrier installed as
       required by the IBC. This would have allowed the fire to burn itself out or allowed
       the fire department to get it under control.




                                                -7-
                                                                                                       04-17-00484-CV


Buckstop thus argues these excerpts from Sutherland’s report are sufficient evidence of the

standard of care for an installer of SPF. According to Buckstop, Sutherland’s report is evidence

SPF should not be installed without fire retardant or a thermal barrier. Buckstop then makes the

inference that because Castaneda installed SPF, he was required to use fire retardant with the SPF

and create a thermal barrier.

         However, although Sutherland’s report cites the International Building Code for the

proposition that a thermal barrier is required on all SPF used in residential and commercial

structures, there is no evidence that the International Building Code was applicable to the

renovation project in Leakey, Texas, or that the standard of care required an SPF installer to follow

the International Building Code. Moreover, nothing in Sutherland’s report states that installation

of a thermal barrier is the responsibility of the SPF installer or that an SPF installer violates the

applicable standard of care by not installing a thermal barrier in addition to installing SPF. It is

undisputed that the general contractor in this case hired Castaneda solely for the purpose of

blowing SPF in the walls and ceilings of the renovation project. It is also undisputed that the

general contractor did not request that Castaneda apply flame retardant or that he install a thermal

barrier. 1 Sutherland’s report is simply not evidence that the standard of care in this case required

Castaneda, as the SPF installer, to install a thermal barrier.

         With regard to the fire retardant, Castaneda testified in his deposition that sometimes he

applies a fire retardant when the builder hiring him asks him to do so. Castaneda testified he does

not apply a fire retardant when the builder does not ask him to do so. And, on most jobs, he does

not apply fire retardant. Castaneda testified the fire retardant is sold separately from the SPF.


1
 In his no-evidence motion for summary judgment, Castaneda argued that the general contractor hired another
subcontractor to install the thermal barrier. At the summary judgment hearing, Castaneda’s counsel again argued to
the trial court that the general contractor hired another subcontractor to install the thermal barrier. However, evidence
of this fact is not contained within the summary judgment record.

                                                          -8-
                                                                                      04-17-00484-CV


Castaneda explained application of the fire retardant is a separate process, involving a separate

machine, and is applied after the SPF. Buckstop argues the standard of care requires an installer of

SPF to apply fire retardant to SPF and relies on this statement from Sutherland’s report: “SPF’s

are required to include a flame retardant to limit flame spread if accidently ignited and a thermal

barrier is required to delay SPF’s involvement in a fire.” This statement, however, is conclusory.

The report does not state the origin of any such requirement. Further, the report does not state

whose duty it is to fulfill the requirement. See Gonzales v. Shing Wai Brass & Metal Wares

Factory, Ltd., 190 S.W.3d 742, 746 (Tex. App.—San Antonio 2005, no pet.) (explaining that

affidavits supporting and opposing a motion for summary judgment “must set forth facts, not

merely conclusions” and that a “conclusory statement is one that does not provide the underlying

facts to support the conclusion and is insufficient to create a question of fact to defeat summary

judgment”). Indeed, the following statement in the report’s “Summary” section suggests that any

such duty lies with the manufacturer, not an installer:

       Once the SPF ignited, it should have burned very slowly and formed a charred
       exterior limiting the flame spread. According to the manufactures [sic] website,
       they use the ASTM E84 flame spread test to classify their SPF as a Class I material,
       with a flame spread of less than 25, which is considered acceptable. However, this
       test is flawed when used on SPF and does not actually show the true potential for
       flame spread. The UL 94 test is a more accurate test for flame spread for SPF and
       this test showed that no flame retardants were present in the material.

Thus, with respect to the lack of fire retardant in the SPF, Sutherland’s report finds fault with the

SPF manufacturer, not Castaneda. Sutherland’s report is not evidence that the standard of care

required Castaneda to apply fire retardant to the SPF after it was installed.

       Finally, Buckstop points to Castaneda’s own deposition testimony that SPF “should have

a retardant” as evidence that he breached the standard of care. In context, Castaneda testified as

follows:



                                                -9-
                                                                                     04-17-00484-CV


       Q:     You’ve been applying this foam now for at least 13 years with the company
       you own, correct?
       [Objection, form]
       A:     Different – not the same one but different chemicals.
       Q:     Okay. Have you ever had a fire occur before regarding a foam that you were
       spraying?
       A:     No.
       Q:     Do you understand what I mean when I’m talking about the foam being fire
       retardant?
       A:     Well, I don’t know, but I think it should have a retardant.

                                             *****

       Q:     And you don’t apply any fire retardant to the foam on your own; do you?
       A:     When the builder asks for it.
       Q:     Has a builder asked for it in the past?
       A:     Yes.
       Q:     What fire retardant do you apply to the foam?
       [Objection, form]
       A:     I don’t know. It’s just a retardant.
       Q:     And is that sprayed on before or after, or is it mixed with the foam?
       A:     After.
       Q:     Do you use a different machine to apply the retardant?
       A:     Yes, it’s different.
       Q:     And where do you get the fire retardant?
       A:     From where you buy the same chemical.
       Q:     So, the company sells the foam separately from the fire retardant; is that
       what you’re saying?
       A:     Yes.
       Q:     And did your contract with the builder require that you apply fire retardant?
       [Objection, form]
       A:     No.
       Q:     Why do you – why is fire retardant applied to buildings?
       [Objection, form]
       A:     I don’t know.
       Q:     What is the name of the fire retardant?
       A:     Block Fire, something like that.
       Q:     And how often do you apply fire retardant to the foam in your work?
       A:     When the builder or the homeowner asks for it. . . .
       Q:     Do you apply the fire retardant on most jobs that you do?
       A:     No.

Read in context, Castaneda did not testify the standard of care required him to apply fire retardant

to the SPF. He testified he applied fire retardant when asked to by the builder or homeowner.

According to Castaneda, most of the time, he did not apply the fire retardant. However, he would
                                               - 10 -
                                                                                   04-17-00484-CV


apply the retardant if it were him. This is not evidence of a standard of care that applies to SPF

installers.

                                          CONCLUSION

        We conclude that expert testimony was necessary to establish the applicable standard of

care in this case. Because Buckstop presented no expert testimony establishing either the standard

of care applicable to Castaneda or his violation of that standard, the trial court did not err in

granting Castaneda’s no-evidence motion for summary judgment. We therefore affirm the

judgment of the trial court.

                                                 Karen Angelini, Justice




                                              - 11 -